 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN HAMMLER,                                     No. 1:19-cv-01149-DAD-GSA (PC)
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
14    COMPOSE, et al.,                                   ACTION DUE TO PLAINTIFF’S FAILURE
                                                         TO PAY FILING FEE AND FAILURE TO
15                       Defendants.                     OBEY A COURT ORDER
16                                                       (Doc. No. 16)
17

18          Plaintiff Allen Hammler is a state prisoner proceeding pro se with this civil rights action

19   pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On September 10, 2019, the assigned magistrate judge issued findings and

22   recommendations recommending that plaintiff’s application to proceed in forma pauperis under

23   28 U.S.C. § 1915(g) be denied because plaintiff had suffered three or more prior strike dismissals

24   and that he be ordered to pay the required $400.00 filing fee to proceed with this action. (Doc.

25   No. 5.) On December 18, 2019, the undersigned adopted those findings and recommendations,

26   denied plaintiff’s motion to proceed in forma pauperis, and ordered him to pay the required $400

27   filing fee in full within thirty (30) days. (Doc. No. 10.) Plaintiff was cautioned that his failure to

28   comply with that order and pay the required filing fee within the specified time would result in
                                                        1
 1   dismissal of this action. (Id. at 3.) Plaintiff has not paid the required filing fee or requested an

 2   extension of time to do so, and the deadline to pay the required filing fee has now passed.

 3          On February 10, 2020, the magistrate judge issued the pending findings and

 4   recommendations, recommending that this action be dismissed without prejudice due to

 5   plaintiff’s failure to pay the filing fee and obey a court order. (Doc. No. 16.) Those findings and

 6   recommendations were served on plaintiff and contained notice that any objections thereto were

 7   to be filed within fourteen (14) days of service. Plaintiff has not filed any objections to those

 8   findings and recommendations, and the time in which to do so has now passed.

 9          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

10   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

11   recommendations to be supported by the record and proper analysis.

12          Accordingly,

13          1.      The February 10, 2020 findings and recommendations (Doc. No. 16) are adopted

14                  in full;

15          2.      This action is dismissed without prejudice due to plaintiff’s failure to obey a court

16                  order and to pay the required filing fee; and

17          3.      The Clerk of the Court is directed to close this case.

18   IT IS SO ORDERED.
19
        Dated:     April 3, 2020
20                                                       UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                         2
